DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on December 5, 2022, with respect to objections to claims 10 and 14 have been considered and are persuasive. Objections to claims 10 and 14 have been withdrawn.
3. 	Applicant's arguments regarding rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Tian ‘850 (US 9,674,850, “Tian ‘850”), Li ‘453 (US 2019/0356453, “Li ‘453”), and Bernstein ‘846 (US 2016/0197846, “Bernstein ‘846”) do not disclose “receiving, from the network entity, a grant for communications with the network entity, the grant indicating a respective quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows” (See Remarks, page 7, para 3-4).
	 First, applicant argues that Tian ‘850 discloses QoS parameters for service data streams that are carried in a Radio Bearer Setup Response message, rather than disclosing a grant for communications with the network entity (See Remarks, page 8, para 2). 
	Examiner respectfully disagrees. Examiner notes that Tian ‘850 discloses “receiving, from the network entity, a grant for communications with the network entity” (FIG. 3, col. 3:13-17, 5:66-67, and 6:1-16; UE receives from the AP a Radio Bearer Setup Response for communication between the UE and the AP, carrying information that is QoS parameters available for service data streams; thus, UE receives from the AP information for communication with the AP).
	Second, applicant argues that Tian ‘850 discloses including QoS parameters in messages during establishment of a radio bearer, rather than receiving a grant indicating a respective QoS parameter for each configured data flow (See Remarks, page 8, para 2). 
Examiner respectfully disagrees. Examiner notes that Tian ‘850 discloses “the grant indicating a respective QoS parameter for each configured data flow” (FIG. 3, col. 3:13-17, 5:66-67, and 6:1-16; UE receives from the AP a Radio Bearer Setup Response for communication between the UE and the AP, carrying information that is QoS parameters available for service data streams; thus, the UE receives information that indicates a respective QoS parameter for each service data stream)
	Third, applicant argues that a grant for communications is, inherently, received after a radio bearer is established, rather than during the establishment procedure (See Remarks, page 8, para 2). 
Examiner respectfully disagrees. Examiner notes that, under broadest reasonable interpretation, “a grant” is interpreted as transmitted information. Further, examiner notes that Tian ‘850 discloses “receiving, from the network entity, a grant for communications with the network entity, the grant indicating a respective quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows” (FIG. 3, col. 3:13-17, 5:66-67, and 6:1-16; UE receives from the AP a Radio Bearer Setup Response for communication between the UE and the AP, carrying information that is QoS parameters available for service data streams).
B. § 103 rejection of claim 5
Regarding claim 5, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claim 5.
C. § 103 rejection of claim 9
Regarding claim 9, as amended, applicant argues claim 9 is in condition for allowance, because applied references Tian ‘850, Li ‘453, and of Bernstein ‘846 do not disclose “identify a plurality of configured data flows associated with the radio bearer” and “receive, from the network entity, a grant for communications with the network entity, the grant indicating a respective quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows” (See Remarks, page 9, para 2-4 and 6).
Applicant argues that Tian ‘850 does not disclose a grant indicating a respective QoS parameter for each configured data flow (See Remarks, page 9, para 7).
Examiner respectfully disagrees. Examiner notes that Li ‘453 discloses “identify a plurality of configured data flows associated with the radio bearer” (para 71; a plurality of data flows are mapped to a single bearer). Further, examiner notes that Tian ‘850 discloses “receive, from the network entity, a grant for communications with the network entity, the grant indicating a respective quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows” (FIG. 3, col. 3:13-17, 5:66-67, and 6:1-16; UE receives from the AP a Radio Bearer Setup Response for communication between the UE and the AP, carrying information that is QoS parameters available for service data streams).
D. § 103 rejection of claim 13
Regarding claim 13, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 9. Relevant limitations claimed in claim 9 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claim 13.
E. § 103 rejection of claims 2-4, 6-8, 10-12, and 14-16
Regarding claims 2-4, 6-8, 10-12, and 14-16, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 5, 9, and 13. Relevant limitations claimed in amended claims 1, 5, 9, and 13 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-4, 6-8, 10-12, and 14-16.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850 (US 9,674,850, “Tian ‘850”), further in view of Li ‘453 (US 2019/0356453, “Li ‘453”).
Regarding claim 1 and 9, Tian ‘850 discloses an apparatus for wireless communication at a user equipment (UE), in a system (FIG. 8, UE) comprising: 
a processor (col. 13:21-28; processing device); 
memory coupled with the processor (col. 13:21-28; computer readable memory); and 
instructions stored in the memory (col. 13:21-28; instructions are stored in the computer readable memory) and executable by the processor (col. 13:21-28; processing device executes the stored instructions) to cause the apparatus to: 
establish a radio bearer with a network entity (FIG. 5, col. 7:26-32; UE establishes a radio bearer with an access point (AP)); 
receive, from the network entity, a grant for communications with the network entity, the grant indicating a respective quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows (FIG. 3, col. 3:13-17, 5:66-67, and 6:1-16; UE receives from the AP a Radio Bearer Setup Response for communication between the UE and the AP, carrying information that is QoS parameters available for service data streams).
However, Tian ‘850 does not specifically disclose identify a plurality of configured data flows associated with the radio bearer.
Li ‘453 teaches identify a plurality of configured data flows associated with the radio bearer (para 71; a plurality of data flows are mapped to a single bearer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tian ‘850’s apparatus that establishes a radio bearer with a network entity, to include Li ‘453’s plurality of data flows mapped to the bearer. The motivation for doing so would have been to address the problem of a flow-based data transmission method not being applicable to data transmission in an access network (Li ‘453, para 4).
Regarding claim 5 and 13, Tian ‘850 discloses an apparatus for wireless communication at a network entity (FIG. 9; Access Point (AP)), in a system comprising: 
a processor (col. 13:21-28; processing device); 
memory coupled with the processor (col. 13:21-28; computer readable memory); and 
instructions stored in the memory (col. 13:21-28; instructions are stored in the computer readable memory) and executable by the processor (col. 13:21-28; processing device executes the stored instructions) to cause the apparatus to: 
establish a radio bearer with a user equipment (UE) (FIG. 5, col. 7:26-32; UE and AP establish a radio bearer between each other); 
transmit, to the UE, a grant for communications with the UE, the grant indicating a respective quality of service (QoS) parameter for each configured data flow of the plurality of configured data flows (FIG. 3, col. 3:13-17, 5:66-67, and 6:1-16; AP transmits to the UE a Radio Bearer Setup Response for communication between the UE and the AP, carrying information that is QoS parameters available for service data streams).
However, Tian ‘850 does not specifically disclose identify a plurality of configured data flows associated with the radio bearer.
Li ‘453 teaches identify a plurality of configured data flows associated with the radio bearer (para 71; a plurality of data flows are mapped to a single bearer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tian ‘850’s apparatus for establishing a radio bearer with a UE, to include Li ‘453’s plurality of data flows mapped to the bearer. The motivation for doing so would have been to address the problem of a flow-based data transmission method not being applicable to data transmission in an access network (Li ‘453, para 4).
6.	Claims 2-3, 6-7, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850, in view of Li ‘453, and further in view of Bernstein ‘846 (US 2016/0197846, “Bernstein ‘846”).
Regarding claim 2 and 10, Tian ‘850 in combination with Li ‘453 discloses all the limitations with respect to claims 1 and 9, respectively, as outlined above.
However, Tian ‘850 in combination with Li ‘453 does not specifically disclose wherein the instructions to receive the grant are executable by the processor to cause the apparatus to: receive an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows. 
In a similar field of endeavor, Bernstein ‘846 discloses wherein the instructions to receive the grant are executable by the processor to cause the apparatus to: receive an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is received, allocating time resources for bits of data for each data flow).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that establishes a radio bearer with a network entity of Tian ‘850 and Li ‘453, to include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
Regarding claim 6 and 14, Tian ‘850 in combination with Li ‘453 discloses all the limitations with respect to claims 5 and 13, respectively, as outlined above.
However, Tian ‘850 in combination with Li ‘453 does not specifically disclose wherein the instructions to transmit the grant are executable by the processor to cause the apparatus to: transmit an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows.
In a similar field of endeavor, Bernstein ‘846 discloses wherein the instructions to transmit the grant are executable by the processor to cause the apparatus to: transmit an allocation of bits for a first configured data flow of the plurality of configured data flows and an allocation of bits for a second configured data flow of the plurality of configured data flows (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is transmitted, allocating time resources for bits of data for each data flow).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for establishing a radio bearer with a UE of Tian ‘850 and Li ‘453, to include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
Regarding claims 3, 7, 11 and 15, Tian ‘850 in combination with Li ‘453 and Bernstein ‘846 discloses all the limitations with respect to claims 2, 6, 10, and 14, respectively, as outlined above.
Further, Tian ‘850 teaches wherein: the allocation for the first configured data flow is configured to satisfy a first QoS priority level, and the allocation for the second configured data flow is configured to satisfy a second QoS priority level that is lower than the first QoS priority level (col. 6:61-67 and 7:1-10; QoS strategy information is set per service data stream, where the QoS strategy information includes service data stream priority; thus, different service data streams have different QoS priority levels).
Furthermore, Bernstein ‘846 discloses wherein: the allocation of bits for the first configured data flow is configured, and the allocation of bits for the second configured data flow is configured (para 11-12, 14-15, and 40; special messages called “bandwidth requests” are sent to request data-flow-specific time resources for a plurality of data flows; data-flow-specific time resources are granted for 500 bytes granted to each flow; thus, a grant is transmitted, allocating time resources for bits of data for each data flow).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that establishes a radio bearer with a network entity of Tian ‘850, Li ‘453, and Bernstein ‘846, to further include Bernstein ‘846’s grant that allocates time resources for bits of data for multiple data flows. The motivation for doing so would have been to optimize speed, latency, processing time, and synchronization in a data network (Bernstein ‘846, para 3).
7.	Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘850, in view of Li ‘453, further in view of Bernstein ‘846, and further in view of Ha ‘288 (US 2014/0321288, “Ha ‘288”).
Regarding claims 4, 8, 12, and 16, Tian ‘850 in combination with Li ‘453 and Bernstein ‘846 discloses all the limitations with respect to claims 3, 7, 11, and 15, respectively, as outlined above.
However, Tian ‘850 in combination with Li ‘453 and Bernstein ‘846 does not specifically disclose wherein the first QoS priority level comprises a guaranteed bit rate (GBR) and the second QoS priority level comprises a non-GBR.
Ha ‘288 teaches wherein the first QoS priority level comprises a guaranteed bit rate (GBR) and the second QoS priority level comprises a non-GBR (para 42; QoS priority value contains GBR resource type or non-GBR resource type). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that establishes a radio bearer with a network entity of Tian ‘850, Li ‘453, and Bernstein ‘846, to include Ha ‘288’s QoS priority value that contains GBR resource type or non-GBR resource type. The motivation for doing so would have been to provide a method for a network operator to discriminate among services to control traffic per service in real time (Ha ‘288, para 5).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474